 
 
I 
111th CONGRESS 1st Session 
H. R. 1989 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2009 
Mrs. Capito introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide for subsidies for interest on loans for rural multifamily housing guaranteed by the Rural Housing Service of the Department of Agriculture. 
 
 
1.Short titleThis Act may be cited as the Section 538 Improvement Act of 2009. 
2.Subsidies for interest on guaranteed loans for rural multifamily housingThe item relating to Rural Housing Service—Rural Housing Insurance Fund Program Account in title III of division A of the Omnibus Appropriations Act, 2009 (Public Law 111–8) is amended by striking That, for applications received under the 2009 notice of funding availability, section 538 multi-family housing guaranteed loans funded pursuant to this paragraph shall not be subject to a guarantee fee and the interest on such loans may not be subsidized and inserting the following: That the Secretary may reduce the funding for section 538 multi-family housing guaranteed loans by up to $29,090,000, and use such amounts as equivalent funds to subsidize the interest on 538 multi-family housing guaranteed loans for which applications are received under the 2009 notice of funding availability.   
 
